               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

CASCADE CAPITAL GROUP, LLC                                           PLAINTIFF

v.                                               CAUSE NO. 3:17cv952-LG-MTP

LIVINGSTON HOLDINGS, LLC;
CHESTNUT DEVELOPERS, LLC;
DAVID LANDRUM; and MICHAEL L.
SHARPE                                                            DEFENDANTS

                                       AND

LIVINGSTON HOLDINGS, LLC;
CHESTNUT DEVELOPERS, LLC; and
MICHAEL L. SHARPE                                        COUNTERCLAIMANTS

v.

CASCADE CAPITAL GROUP, LLC                              COUNTERDEFENDANT

                                       AND

LIVINGSTON HOLDINGS, LLC;
CHESTNUT DEVELOPERS, LLC; and
MICHAEL L. SHARPE                                  THIRD PARTY PLAINTIFFS

v.

MARK CALVERT                                       THIRD PARTY DEFENDANT

FINDINGS OF FACT AND CONCLUSIONS OF LAW UPON ISSUES TRIED
        WITHOUT A JURY PURSUANT TO FED. R. CIV. P. 52

      THIS CAUSE came before the Court on September 23-25, for a trial without

a jury pursuant to Federal Rule of Civil Procedure 52. The Court previously

granted summary judgment and judgment on the pleadings in favor of Plaintiff

Cascade Capital Group, LLC (“Cascade”) on its breach of contract claim, having
determined that Defendants Livingston Holdings, LLC (“Livingston”), Chestnut

Developers, LLC (“Chestnut”), Michael L. Sharpe, and David Landrum defaulted on

the Promissory Note (Ex. D-3) and the Forbearance Agreement (Ex. D4), as

amended by the First Amendment to the Forbearance Agreement (Ex. D-5). (See

Memorandum Opinion and Order Granting in Part and Denying in Part Motion for

Summary Judgment, ECF No. 111; Order Granting Judgment on the Pleadings as

to Defendant David Landrum, ECF No. 112.)

      The only issues remaining before the Court are: (1) whether

Counterclaimants/Third-Party Claimants Livingston, Chestnut, and Sharpe have

proven their counterclaims/third-party claims for a breach of fiduciary duty by

Cascade and Mark Calvert and, if so, (2) to what remedy are Livingston, Chestnut,

and Sharpe entitled.1

      After careful consideration of the testimony presented at trial and the

exhibits introduced into evidence, the Court finds by clear and convincing evidence2


1 David Landrum is a named defendant in this lawsuit, but he did not join in the
counterclaim or file a separate counterclaim. He instead answered the complaint by
admitting all the allegations. Judgment on the pleadings was accordingly entered
against him. Despite having conceded the allegations against him and having
elected to pursue no counterclaim or third-party claim, Mr. Landrum, through his
attorney, Harrison Barnes, sought to participate at the trial. The Court determined
that Mr. Landrum had no basis for participating at the trial of his co-defendants’
counterclaims and third-party claims (unless he were to be called as a witness).
Moreover, Mr. Barnes was not able to cite or direct the Court to any case, rule, or
statute tending to stand for the proposition that an individual not a party to a
counterclaim should be permitted to participate at its trial. Accordingly, Mr.
Barnes was excluded as a participant at the trial.
2 Although Cascade and Calvert argue that the clear and convincing burden of proof

standard applies to finding both the existence of a fiduciary duty and the breach of
that duty, under Mississippi law this heightened standard applies only to the
determination of whether a fiduciary duty exists. See AmSouth Bank v. Gupta, 838

                                        –2–
that Cascade breached its fiduciary duty of loyalty to Livingston, Chestnut, and

Sharpe. As such, Livingston, Chestnut and Sharpe are entitled to equitable relief

as more fully set out below.

                               FINDINGS OF FACT

      This lawsuit arises out of Defendants’ default on a Promissory Note (“the

Note”) and a subsequent Forbearance Agreement (“the Agreement”). The Note

reflected one of several loans acquired by Defendants to fund the re-development of

the “Old Town of Livingston” in Madison County, Mississippi. David Landrum

Chestnut, and Livingston began this redevelopment project in 2008. Chestnut’s

sole member is Livingston. Livingston’s members were originally Marna Sharpe

(Michael Sharpe’s wife) and Jill Landrum (David Landrum’s wife), but in October

2014, Mike Bollenbacher3 became Livingston’s third member when Marna

transferred her interest to B&S MS Holdings, LLC (“B&S”), whose members were

Marna and Bollenbacher. Chestnut acquired the land and the plans for a multi-use

development. In 2011, a loan was secured from BankPlus to fund a portion of the

Project. Chestnut provided BankPlus with a promissory note in the principal

amount of $978,287.17, secured by a Deed of Trust. (Exs. D-9, D-11.)




So. 2d 205, 216 (Miss. 2002). In the opinion of the Court, the preponderance of the
evidence standard applies to a finding that such a duty was breached. Regardless,
the Court finds that the evidence in this case is sufficient to satisfy the clear and
convincing standard for both duty and breach.
3 Mike Bollenbacher had been involved in the Town of Livingston development since

2010 by virtue of a Joint Venture Agreement between his firm, Los Robles, and
Livingston.

                                        –3–
      Due in part to a stalled post-recession real estate development market,

Livingston sought help recapitalizing the project through either more equity or a

new borrower. In July of 2012, Livingston engaged the consulting services of

Cascade.4 Mark Calvert, the sole member of Cascade, is an accountant and certified

turnaround professional (“CTP”) with many years of experience in finance,

distressed debt, and restructuring. He described Cascade as a small consulting firm

that helps clients buy, sell, and restructure businesses. (Tr. 31.) Calvert testified

that Cascade has restructured $6 billion in loans for approximately 60 clients across

its eighteen years of existence. According to Calvert, as of 2013, Cascade had

restructured more than $4 billion in debt in the prior five years. Cascade

“specialize[s] in the more complicated cases” because the firm is “pretty good at

modeling out what the possibilities are, what the options are, and are able to come

up with the recommendations for the . . . management companies to make a

decision on what to do with . . . real estate projects.” (Tr. 31-32.) Calvert

emphasized that his “strength is to teach, to train, to educate and to provide

recommendations.” (Tr. 37.) Calvert testified that he gave Sharpe and Landrum a

copy of his CV and Cascade’s company profile and “shared with them the nature

and extent of the work [he] had performed in the past.” (Tr. 32.) The testimony

established that Calvert is an experienced restructuring and turnaround advisor

and held himself out as such to Sharpe and Landrum. (Tr. 111-12.)


4 Neither party has located a signed copy of the engagement letter. Cascade
produced an unsigned copy of the supposedly agreed-upon engagement letter.
Regardless, invoices detail fees for services beginning July 25, 2012, including an
initial meeting on July 26, 2012.

                                         –4–
      Calvert testified that the engagement letter specified that Sharpe and

Landrum – not Livingston and Chestnut – were his clients, and that his objective in

consulting with and representing Sharpe and Landrum was to restructure the

Livingston Township project’s debt in order to buy them time to weather the

economic downturn. Cascade’s invoices and bills, however, were sent to Livingston

– even those encompassing personal loans made only to Landrum and fees for

consulting with the Landrums on their personal finances. (Tr. 57-58, 77, 304.)

Calvert later offered conflicting testimony, stating that he started representing

Livingston, too, once Mike Bollenbacher took the reins of Livingston. (Tr. 100.) In

the course of advising on the Livingston project, Calvert became intimately

acquainted with the financial details of Sharpe and Landrum’s lives. (Tr. 33, 66,

121-22.) He also described his consulting relationship with Sharpe and Landrum as

a “fiduciary” relationship. (Tr. 49, 77, 95.)

      Calvert interacted primarily with Landrum. (Tr. 37-38.) Initially, this was

because Sharpe was a passive investor in the project (Landrum managed the project

on the ground), he did not have a college education or a background in real estate,

and he was located in California. (Tr. 110, 114, 164.) Before June 2014 – by which

point Sharpe no longer trusted the Landrum and Calvert’s decision-making –

Sharpe heavily relied on Calvert’s advice and expertise. (Tr. 113.) Moreover, most

of Calvert’s input and advice was offered to Landrum, and Landrum made many

decisions with limited input from Sharpe, until Jill Landrum ceded a majority

ownership share of Livingston to Marna Sharpe and B&S Holdings. Later, Calvert



                                          –5–
continued to consult and interact primarily with Landrum despite knowing that he

did not have controlling authority over Livingston. (See, e.g., Tr. 62-63; Ex. D-59.)

      The BankPlus note matured December 15, 2013, and Livingston was unable

to pay off the balance of $468,193.53. David Landrum met with Terry Howard, a

BankPlus loan officer, on December 16, 2013 to request a renewal of the loan. On

December 23, 2013, at Landrum’s request, Calvert loaned Livingston $30,000 to

help Livingston renew the loan for 90 days, until February 15, 2014. (Ex. D-25.)

Livingston (through Chestnut) paid BankPlus $60,500, reducing the extension loan

balance to $412,329.94. (Exs. D-10, D-26.)

      On January 28, 2014, again at Landrum’s request, Calvert agreed to loan

Livingston another $30,000, this time for Livingston to make a deposit on cottage

designs for the Livingston Township development. The $30,000 loan was

contingent upon the prior loan, current loan, and $95,144.11 in unpaid consulting

fees being consolidated into a single note, personally guaranteed by Landrum and

Sharpe, and secured with a lien on the development’s cottage lots. (Exs. D-27, D-

28.) Landrum accepted these terms on both his and Sharpe’s behalf.

      On March 7, 2014, Thomas Hudson, General Counsel for BankPlus, wrote

Chestnut, Landrum, and Sharpe to inform them of their default on the BankPlus

note. Hudson cautioned that legal action would be taken against them to collect on

the note if the $418,664.03 in overdue principal, interest, and late fees was not paid

by March 27, 2014. (Ex. D-29.) Calvert contacted Terry Howard and attempted to




                                         –6–
work out a way to refinance the BankPlus note. BankPlus ultimately rejected

Calvert’s refinancing proposals.

      Calvert then reached out to Chevis Sweatman, President of The People’s

Bank of Biloxi (“People’s Bank”), with whom Calvert had a preexisting professional

relationship, to inquire about obtaining a personal loan with which to buy out the

BankPlus note. (Ex. D-33.) On April 14, 2014, Calvert came to an agreement with

People’s Bank, whereby Calvert would borrow $425,000 from People’s Bank, and the

loan would be secured, in part, by Calvert’s collateral assignment of the BankPlus

note and Deed of Trust (once those documents were assigned to him by BankPlus).

(Ex. D-37.)

      On April 16, 2014, BankPlus executed an Assignment of Note, Deed of Trust

and Related Instruments, which assigned to Calvert, personally, the BankPlus note

and Deed of Trust. (Ex. D-40.) The document stated that, although the original

principal amount of the note was for $978,287.17, the payoff balance was

$424,329.55 as of April 18, 2014. Calvert accordingly executed an identical

assignment of the BankPlus note and Deed of Trust to People’s Bank.

      Calvert emailed Landrum, Sharpe, and Andy Clark (Landrum’s personal

attorney) on April 17, 2014, stating that he would be funding the payoff of the

BankPlus note. (Ex. D-39.) He attached a summary of the terms of the loan he was

providing to Landrum and Sharpe, which stated a principal amount of $758,248 –

this included (1) the balance of the BankPlus note, (2) the $75,000 cash advanced as

an interest and loan fee reserve to People’s Bank, (3) $60,000 in prior cash



                                        –7–
advances, (4) $12,444 in interest accrued through April 17, 2014 on unspecified

loaned funds, (5) $171,488 in unpaid professional fees, (6) an appraisal fee, and (7) a

2% loan fee of $8,487 – and a 12% interest rate (to increase to 18% in case of

default), all to be paid on or before April 18, 2016. The principal and interest

together amounted to $951,147.5 Additionally, future professional fees were to be

added to the amount due on a monthly basis. Clark drafted a loan document with

these terms – the Note – which Jill Landrum and Marna Sharpe executed as

members of Livingston and Michael Sharpe and David Landrum executed in their

individual capacities.6

      Calvert acknowledged that his purchase of the BankPlus note created a

conflict of interest between his continuing role as fiduciary advisor through Cascade

and his new role as lender. (Tr. 48-49, 90-93; Exs. D-41, D-42.) 7 Calvert testified

that the ethical canons for a CTP provide that a CTP’s “duty is solely to the client,

and he or she should . . . strive to remain independent from other affiliations that

could compromise his or her judgment or result in the appearance of compromise.”


5 According to Mike Bollenbacher, who was not aware of Calvert’s purchase of the
BankPlus note until after it had occurred, he could have gotten his own
conventional loan at 4.5% interest and purchased the BankPlus note. (Tr. 352.) He
implied in his testimony that he would not have turned around and charged
Livingston 12 or 18% interest.
6 It appears that at the time Sharpe and Landrum agreed for Calvert to buy the

BankPlus note, the Sharpes did not have their own legal representation. Andy
Clark represented only Landum and, perhaps, Livingston (by virtue of Landrum’s
role as Livingston’s manager). Nothing suggests that Calvert knew Andy Clark did
not represent Sharpe.
7 The evidence seems to establish that Calvert, individually, purchased the

BankPlus note, not Cascade. This is notwithstanding the conflict of interest waiver,
drafted by Andy Clark, representing that Cascade was acting as both lender and
financial advisor. (Tr. 92; Ex. D-41.)

                                         –8–
(Tr. 53; Ex. D-65.) Furthermore, a CTP “shall avoid conflicts of interest and the

appearance of conflict of interest.” (Tr. 53; Ex. D-65.) Although Calvert sought a

signed conflict waiver from Sharpe and Landrum and said he would not continue to

consult on the Livingston project without one, Calvert continued to provide – and

bill for – consulting services despite Sharpe’s refusal to sign a conflict waiver. (Tr.

49-50; Ex. D-2.)

      In May 2014, Landrum again asked Calvert to loan the Livingston project

additional money in exchange for an increased lien. This time, it was $40,000 to

pay for the design of the development’s water and sewer system plans. (Ex. D-41.)

The project would have been unable to obtain the necessary development permits

without these design plans. Calvert agreed to loan the project another $40,000 if

both Landrums and both Sharpes would execute a conflict-of-interest waiver

acknowledging that Calvert’s priority would be serving his own interest as lender.

Calvert also asked for the waiver to be retroactively effective to the earliest date he

loaned money and to also apply to future transactions. (Ex. D-42.) Andy Clark

drafted a waiver, which the Landrums signed but Sharpe refused to sign.

      By June 2014, at the very latest, Calvert was aware of a rift between Sharpe

and Landrum. Sharpe refused to personally guarantee additional loans, and

Calvert emailed Sharpe on June 3, 2014 regarding the “partnership issues” between

Sharpe and Landrum. (Tr. 95; Ex. D-46.) Calvert wrote that he needed to resign

from advising Livingston due to Sharpe’s unwillingness to execute a conflict waiver

and the dispute between Sharpe and Landrum. He said he would reconsider,



                                          –9–
though, if Sharpe signed a conflict waiver. Sharpe refused to sign. Calvert

nonetheless continued to provide consulting services to Landrum and wired $40,000

to Landrum, personally. (Tr. 56-58; Exs. D-17, D-19.)

      Effective July 26, 2014, Jill Landrum and Marna Sharpe executed a Second

Amended and Restated Memorandum of Understanding and Amendment to

Operating Agreement, by which Marna Sharpe’s membership interest in Livingston

became a controlling 51% and Jill Landrum’s became 49%. (Ex. P-48.) On August

1, 2014, Jamie Martin wrote to the Landrums to notify them that the Sharpes had

designated Mike Bollenbacher as (1) their agent for all matters regarding

Livingston and its subsidiaries and (2) manager of Chestnut. (Ex. P-49.) Calvert

said that he also received a copy of Jamie Martin’s letter. (Tr. 62-63.) Marna

Sharpe then sold half of her 51% interest in Livingston to Mike Bollenbacher, and

they created B&S MS Holdings, LLC – in which they each held 50% interest – to

replace their personal membership positions in Livingston. Calvert continued to

consult with Landrum, individually, and bill Livingston for his time.

      In December 2014, Calvert again informed Sharpe, Bollenbacher, and

Landrum that he saw an irreconcilable conflict of interest in his providing

consulting services to any of them individually while they remained in

disagreement over the direction of the project.8 (Ex. D-53.) He, again, purported to

resign and, again, continued providing and billing for consulting services. (Tr.


8He obtained, from Jamie Martin, a very limited conflict of interest waiver on
behalf of Sharpe and Bollenbacher, which the Court finds to be essentially
meaningless given how many caveats and limitations are built into the wording.
(See Ex. D-55.)

                                       – 10 –
308.) Cascade’s invoices for services rendered and billed document Calvert’s

continued involvement through January, February, April, May, June, August,

September, October, November, and December of 2015.

      On December 8, 2015, Jamie Martin emailed Calvert, on behalf of Livingston,

requesting a loan payoff letter and loan payoff numbers to release parcels of land to

be used for the construction of a chapel and Building I. (Tr. 313; Ex. D-57.) Calvert

responded stating that he was under no obligation to release a portion of the land

subject to his lien and desired a complete, global solution. This would require that

Calvert be “paid in full” before he would agree to a partial release. (Tr. 100-101; Ex.

D-57.) Bollenbacher proposed $1.05 per square foot of land to be released – the

outstanding debt of $997,276 divided by the 962,545 square feet of total encumbered

land. Bollenbacher testified that this was the method for calculating partial release

fees used by Livingston’s other lenders. (Tr. 312.) However, Calvert would not

agree, instead maintaining that fair market value, or $6 per square foot, was the

appropriate price per square foot for release of the chapel parcel. (Ex. D-58.)

Bollenbacher eventually determined that the best way to discuss the release fee was

for him to travel to Seattle to meet with Calvert, in person. (Tr. 311, 315.)

      Bollenbacher and Robert Yamamoto9 arrived at the Cascade office to meet

with Calvert on March 17, 2016. (Tr. 315-16.) Upon their arrival, Calvert handed

them a letter outlining the purpose of any future meeting related to the debt held by



9Robert Yamamoto is a later investor in the Project who had purchased a parcel
referred to as the Lake Property. He was also Bollenbacher’s business partner in
the Los Robles firm.

                                        – 11 –
Calvert and said he would not talk to them about anything until they signed the

document. (Tr. 315.) The letter stated, among other things, that the loan reflected

by the Note would mature in two weeks, on March 31, 2016. (Ex. D-59.) It also

sought to establish an agreed-upon summary of prior events. The evidence at trial

tends to show that certain claimed representations of fact in this letter appear to be

at best, misleading, and explicitly intended for Calvert’s legal benefit. For instance,

the letter states that Cascade “has not provided significant consulting services” to

Livingston since Bollenbacher and B&S acquired an interest in Livingston. (Ex. D-

59.) However the evidence demonstrates that Calvert billed Livingston for work

apparently done since Bollenbacher’s involvement through B&S. The letter also

states that Cascade’s role “has been limited [to] assisting with possible financing[,]

responding to requests for information[,] and/or consents relating to the BankPlus

loan held by [Cascade]” and “the consulting service agreement [with Livingston] is

terminated effective December 31, 2015.” (Ex. D-59.) Again, Cascade’s own billing

records bely this representation.

      Significantly, the letter included a section titled “Confirmation of

Understanding,” which laid out numerous stipulations, including the following:

          2) BORROWER ACKNOWLEDGES THAT [CASCADE] IS
             ACTING SOLELY AS A LENDER TO LIVINGSTON
             AND THAT LIVINGSTON’S MANAGEMENT IS
             RESPONSIBLE FOR ALL DECISIONS REGARDING
             THE COMPANY’S BUSINESS AFFAIRS. . . .
             [CASCADE] IS NOT PROVIDING CONSULTING
             SERVICES TO LIVINGSTON WITH RESPECT TO THE
             RESOLUTION OF THE LOAN OR THE DISPOSITION
             OF ANY OF THE COLLATERAL PLEDGED IN



                                        – 12 –
                SUPPORT OF THE LOAN OR THE UNPAID
                CONSULTING FEES AND EXPENSES.
             ....
             5) [CASCADE] PRIOR TO THIS MEETING HAS ADVISED
                THE BORROWER THAT THE LOAN MATURES ON
                MARCH 31, 2016 AND THAT [CASCADE] DESIRE[S]
                TO BE PAID IN FULL FOR ALL AMOUNTS DUE
                UNDER THE LOAN AND ALL UNPAID FEES AND
                EXPENSES ON THAT DATE.

(Ex. D-59.)

          Bollenbacher found Calvert’s demand unfair, but he felt as though he did not

have an alternative given the Note’s impending maturity. (Tr. 315-16.) He signed

the letter, and they came to an agreed-upon release price of $114,632 (or $3.04 per

square foot) for the chapel and the Building I parcels. They also began discussing

what to do about the impending due date of the Note. Bollenbacher and Jamie

Martin requested an extension of the Note. Bollenbacher and Yamamoto also told

Calvert that they had lined up interested buyers for additional parcels and asked

for release prices calculated at the same rate as the chapel and Building I. Calvert

said additional release prices would have to be higher and refused to modify the

Note, instead demanding a forbearance agreement. (Tr. 320, 328-30; Ex. P-56.) In

later discussions over the demanded forbearance agreement, Calvert threatened to

cancel an upcoming trip to Mississippi for purposes of meeting with a bank to get

Livingston new financing (Tr. 327-29), despite having explicitly foresworn any

ongoing consulting relationship after December 31, 2015 in the March 17, 2016

letter.




                                          – 13 –
       On April 26, 2016, Livingston, Chestnut, B&S, Sharpe, the Landrums, and

Cascade executed the Forbearance Agreement, which included the following terms:

(1) a payment of $114,632 to Calvert by June 30, 2016 for release of the Chapel and

Building I parcels, (2) a partial payment of $750,000 by December 31, 2016, (3) an

interest rate of 12% from April 1, 2016 through May 31, 2016, (4) an interest rate of

18% commencing June 1, 2016, (5) monthly interest payments to The People’s Bank,

and (6) granting Calvert a second lien on Yamamoto’s Lake Property. (Ex. D-4.)

The Agreement also purported to release Calvert and Cascade from any claims

Defendants might have against them and provided that all indebtedness incurred

thereunder – $1,030,370 on the Note as of March 31, 2016 plus additional accrued

interest – was due March 18, 2018. (Ex. D-4.) Calvert also noted, via email, that

the Agreement would allow him to continue assisting everyone with the Livingston

Township project (again, despite attestations to the contrary in the March 17, 2016

letter).

       Defendants did not make the $114,632 payment by June 30, 2016, as

provided for in the Agreement. On July 11, 2016, Jamie Martin emailed Calvert

recounting that Calvert had asked her to prepare a First Amendment to the

Agreement, which addressed the lack of payment for the chapel and Building I

parcels. (Ex. D-62.) Jamie Martin attached a draft, which was already signed by

Bollenbacher, the Landrums, and the Sharpes, and which Calvert thereafter

executed. The First Amendment to the Agreement altered the provision requiring

payment of $114,632 by June 30, 2016 to instead provide for a payment of $38,402



                                       – 14 –
by July 15, 2016 for the chapel parcel and a payment of $76,230 by September 15,

2016 for the Building I parcel. (Ex. D-5.) It also established that no event of default

occurred under the Agreement (presumably as a result of the missed June 30, 2016

payment).

      Cascade received the Chapel payment on July 15, 2016 and the Building I

payment on September 14, 2016 and released those parcels, as agreed. However,

Livingston, Chestnut, and Sharpe failed to pay Calvert $750,000 by December 31,

2016, as provided for in the Agreement. This placed Defendants in default of the

Agreement, and Calvert threatened to foreclose. (Ex. P-247.)

      Cascade did not file this lawsuit until December 1, 2017. In the interim,

Livingston entered into an agreement with a prospective buyer, Crosstown

Development, LLC, for the sale of certain cottage and commercial property parcels,

which were still encumbered by the Note. (Tr. 323-24.) Bollenbacher testified that

the proceeds of this sale would have been sufficient to pay off People’s Bank, to

whom Calvert had assigned the Deed of Trust. Livingston attempted to pay off

People’s Bank, but Calvert refused to allow for the release of the subject parcels and

instructed People’s Bank to similarly refuse to provide Livingston with a payoff

figure. (Tr. 101-104, 323-24.) Crosstown Development, LLC withdrew its offer and

the sale was lost. A subsequent offer for the same properties was never even put

before Calvert because the offeror withdrew after Bollenbacher explained the

necessary contingencies to any agreement.




                                        – 15 –
      On November 13, 2017, eighteen days before filing his civil complaint,

Calvert filed a document titled “Modification and Correction of Deed of Trust” in the

Madison County, Mississippi property records. (Tr. 61; Ex. D-23.) This document

(1) corrected a supposed scrivener’s error on the March 25, 2014 Deed of Trust

executed by Chestnut and Cascade, (2) stated that Chestnut acknowledged

increases in the debt owed since the original’s execution and Chestnut’s default on

the Note and the Agreement, and (3) admitted the continuing validity of the Note,

the Agreement, and the Deed of Trust. (Ex. D-23.) It was signed by David

Landrum, only, indicating that he signed as Manager of Chestnut. (Tr. 62; Ex. D-

23.) Calvert testified that he relied on the fact that Landrum was still listed as

Chestnut’s manager on the Mississippi Secretary of State’s website, but he also

admitted to knowing that Bollenbacher – not Landrum – was in charge of

Livingston and Chestnut by August 1, 2014. (Tr. 62-65.)

      Cascade’s invoices reflect that Calvert continued to bill Livingston long after

Cascade filed this lawsuit. These billing entries purportedly covered any and all

tasks related to the Livingston project, including drafting and negotiating loans to

Livingston, Sharpe, and Landrum, his preparations for filing this lawsuit, and his

time spent negotiating a potential settlement. Cascade charged rates of $350 to

$450 per hour for most services and amassed fees and expenses totaling over

$300,000 from July 2012 through April 2017. Invoices from April 2017 through

June 2018 reflect about another $100,000 of fees and expenses billed to Livingston.




                                        – 16 –
Invoices for his time spent working to collect on the Note and the Agreement

continued through at least July 31, 2019.

                             CONCLUSIONS OF LAW

      Because this Court proceeds in diversity under 28 U.S.C. § 1332, the law of

the forum state – Mississippi – applies. Capital City Ins. Co. v. Hurst, 632 F.3d 898,

902 (5th Cir. 2011); Smith v. Goodyear Tire & Rubber Co., 495 F.3d 224, 228 (5th

Cir. 2007). State law is determined by looking to the decisions of the state’s highest

court. St. Paul Fire & Marine Ins. Co. v. Convalescent Servs., Inc., 193 F.3d 340,

342 (5th Cir. 1999).

      The claims tried before the Court are Livingston, Chestnut, and Sharpe’s

counterclaim and third-party-claim for breach of fiduciary duty against Cascade

and Calvert. “The elements of a claim for breach of fiduciary duty are (1) a

fiduciary relationship, and (2) its breach.” Peters v. Metro. Life Ins. Co., 164 F.

Supp. 2d 830, 835 (S.D. Miss. 2001) (citing Restatement (Second) of Torts § 874 &

comment b). “Whenever there is a relation between two people in which one person

is in a position to exercise a dominant influence upon the former, arising either from

weakness of mind or body, or through trust, the law does not hesitate to

characterize such a relationship as fiduciary in character.” Mullins v. Ratcliff, 515

So. 2d 1183, 1191 (Miss. 1987) (citing Hendricks v. James, 421 So. 2d 1031, 1041

(Miss. 1982)). “While Mississippi law does not require any ‘magic words,’ there

must be evidence that both parties understood that a special trust and confidence

was being reposed.” Mabus v. St. James Episcopal Church, 884 So. 2d 747, 758



                                         – 17 –
(Miss. 2004) (citing Lowery v. Guar. Bank & Trust Co., 592 So. 2d 79, 84 (Miss.

1991)).

   I.      CASCADE OWED A FIDUCIARY DUTY TO LIVINGSTON, CHESTNUT, AND SHARPE

        The existence of a fiduciary relationship is a question of fact that must be

established by clear and convincing evidence. AmSouth Bank v. Gupta, 838 So. 2d

205, 216 (Miss. 2002).

              “Fiduciary relationship” is a very broad term embracing
              both technical fiduciary relations and those informal
              relations which exist wherever one person trusts in or
              relies upon another. A fiduciary relationship may arise in
              a legal, moral, domestic, or personal context, where there
              appears on the one side an overmastering influence or, on
              the other, weakness, dependence, or trust, justifiably
              reposed. Additionally, a confidential relationship, which
              imposes a duty similar to a fiduciary relationship, may
              arise when one party justifiably imposes special trust and
              confidence in another, so that the first party relaxes the
              care and vigilance that he would normally exercise in
              entering into a transaction with a stranger.

Lowery, 592 So.2d at 83 (internal quotation marks and citations omitted). “To

determine if a fiduciary relationship was created in a commercial transaction, we

look to ‘whether (1) the parties have shared goals in each other’s commercial

activities, (2) one of the parties places justifiable confidence or trust in the other

party’s fidelity, and (3) the trusted party exercises effective control over the other

party.’” Saucier v. Peoples Bank of Biloxi, 150 So. 3d 719, 725 (Miss. Ct. App. 2014)

(quoting Gupta, 838 So. 2d at 216. All three elements must be present to find the

existence of a fiduciary relationship in a commercial transaction.




                                          – 18 –
      There were two separate relationships between Cascade and Livingston,

Chestnut, and Sharpe. The first was the consultant/consultee relationship that

began in 2012. The second was the creditor/debtor relationship beginning in 2014.

It is undisputed that the consulting agreement between Cascade, Livingston,

Sharpe, and Landrum created a fiduciary relationship. Indeed, Cascade was

explicitly hired to be an expert advisor in financial restructuring, upon whom

Sharpe, Landrum, and Livingston could rely. As an advisor, Calvert – acting

through Cascade – was privy to the most intimate financial details of Sharpe and

Landrum’s lives. He knew the confidential details of Livingston and Chestnut’s

financial circumstances, and took the lead in Livingston’s attempt to refinance the

BankPlus debt.

      Significantly, Calvert, himself, repeatedly referred to his own “fiduciary” duty

towards Sharpe, Landrum, and Livingston. Calvert is a CTP, whose Code of Ethics

unequivocally provides, “A member shall serve his or her client independently,

competently and in a professional manner.” (Ex. D-65, at 2.) Elaborating upon the

meaning of independent service, Canon 2.2 states, “A member’s duty is solely to the

client and he or she should strive to remain independent of other affiliations that

could compromise his or her judgment or result in the appearance of compromise. . .

. A member shall avoid conflicts of interest and the appearance of conflicts of

interest.” (Ex. D-65, at 2.) This canon creates a duty akin to the duty of loyalty

owed by lawyers to clients, guardians to wards, and corporate directors to

shareholders: a CTP is obligated to operate in the best interest of his or her client.



                                         – 19 –
         The clear and convincing trial evidence demonstrates that by means of the

consulting arrangement, Cascade and Calvert entered into a fiduciary relationship

with – and thus owed a duty of loyalty to – Sharpe, Landrum, and Livingston.

Insofar as the creditor/debtor relationship is concerned, it is not clear that

Livingston, Chestnut, and Sharpe argue that a fiduciary duty arose from this

circumstance. It is clear, however, that fiduciary relationships can and do arise

between creditor and debtor. See, e.g., Am. Bankers Ins. Co. of Fla. v. Alexander, 818

So. 2d 1073, 1085 (Miss. 2001), overruled on other grounds by Capital City Ins. Co.

v. G.B. “Boots” Smith Corp., 889 So. 2d 505 (Miss. 2004), and Wyeth-Ayerst Labs v.

Caldwell, 905 So. 2d 1205 (Miss. 2005); Lowery, 592 So. 2d at 83-85; Saucier, 150

So. 3d at 725-28. But any relevant fiduciary duties owed as lender would be

subsumed within the duty of loyalty owed as financial advisor. Therefore, the Court

sees no reason to determine the scope of any fiduciary duties that may or may not

have arisen by virtue of the creditor/debtor relationship.

   II.      CASCADE REPEATEDLY BREACHED ITS FIDUCIARY DUTY OF LOYALTY

         The totality of the evidence adduced at trial compels the Court to conclude

that Cascade breached its fiduciary duty of loyalty to Livingston, Chestnut, and

Sharpe. Cascade was hired to act in the best interests of Sharpe, Landrum,

Livingston, and Chestnut, and Calvert’s ethical duties mandate that Cascade

operate in his client’s best interests. The trial record supports the finding that on

numerous occasions Cascade did not do so. Several examples of instances in which

the fiduciary duty was breached are noted below



                                         – 20 –
     A. Collateralizing Personal Debt

        Calvert may have prevented the BankPlus foreclosure of the 22 acres of the

Livingston Township project by purchasing the BankPlus note,10 but what he

subsequently did with that debt in the Note and the Agreement cannot possibly be

understood to be in the best interest of his clients. First, Calvert took unsecured

debt – namely, his unpaid professional fees, various loans, and interest on both –

and collateralized that debt by further encumbering the 22 acres of land which had

previously only secured the BankPlus note.11 In the Note, what had been

$424,329.55 of secured debt more than doubled to $951,147. The Agreement then

restated the secured debt owed to be $1,030,370 as of March 31, 2016.

        Both documents also provide that all future professional fees would be rolled

into the outstanding, secured debt. This – combined with draconian interest rates12

– meant that the amount of secured debt would continue to balloon, making timely

repayment less and less likely. Although rolling Calvert’s unsecured debt into the

secured BankPlus note may not have been unlawful, the decision cannot be

characterized as acts taken in his clients’ best interests. Instead, the commingling

of Calvert’s invoices for professional fees with the secured note worked to his own



10 It appears that Bollenbacher could have acquired financing just the same to
purchase the BankPlus note, and without the imposition of penal interest rates, but
Landrum was the managing member of Livingston at the time and apparently
elected not to reach out to Bollenbacher.
11 This is essentially akin to a lender combining someone’s home mortgage and

personal loans into one single loan secured by their home.
12 Calvert essentially treated the loan as if Livingston was already in default to

begin with, charging interest at a rate of 12%, rising to 18% in case of default. The
BankPlus note’s interest rate in case of default was 11.5%.

                                        – 21 –
benefit and to the detriment of his clients. Intentional or not, Calvert (acting

through Cascade) took commercial advantage of the very circumstances which his

clients had hoped his professional counsel would prevent.

     B. Leveraging the Inflated Collateralized Debt to the Detriment of Livingston,
        Chestnut, and Sharpe

        Cascade breached its fiduciary duty to Livingston, Chestnut, and Sharpe by

wielding the secured debt reflected in the Note and Agreement to leverage its

position as lender to Livingston, Chestnut, and Sharpe. When Bollenbacher flew to

Seattle to meet with Calvert to negotiate a price for the partial release of the chapel

and Building I parcels, Calvert refused to speak with Bollenbacher until he signed a

letter – a letter that misrepresented the circumstances and events leading up to the

meeting by neatly distinguishing between Cascade’s conduct as advisor and lender.

In reality, Cascade (through Calvert) mixed the two roles freely and repeatedly

continued to provide consulting services after purporting to resign because of

reoccurring conflicts of interest. Calvert clearly recognized the conflict and

repeatedly tried to purge himself through releases.13 He acted as both lender and

advisor, and he took sides in the dispute between his clients, continuing to advise

Landrum despite the known rift between Landrum and Sharpe. But for Calvert’s

threat to foreclose on the Note, Bollenbacher would not have signed a document

with such representations.



13As the Court previously held while granting in part and denying in part summary
judgment, the various exculpatory clauses found throughout the contractual
documents at issue in this case do not immunize Cascade for its breach of fiduciary
duty. (See Mem. Op. & Order 32-37, ECF No. 111.)

                                        – 22 –
      During that meeting in Seattle, Calvert refused to modify the Note in order to

extend the maturity date, instead demanding a forbearance agreement (which

became the Agreement). Calvert also agreed to travel to Mississippi to facilitate a

meeting with People’s Bank, with the goal of helping Livingston to obtain new

financing. Shortly after the meeting in Seattle, Calvert threatened to cancel that

trip if Livingston, Chestnut, and Sharpe did not first execute the Agreement.

Threatening to withdraw from providing agreed assistance in order to force his

clients to sign the Agreement was clearly contrary to his clients’ best interests.

      In 2017, Livingston had an agreement with a prospective buyer for cottage

and commercial property parcels. Jamie Martin inquired with People’s Bank about

a payoff price to release the Deed of Trust that Calvert had assigned to the bank.

Calvert explicitly instructed People’s Bank to refuse to release the Deed of Trust

unless and until Calvert was paid in full, including his professional fees, on the debt

stated in the Agreement. In his testimony, Calvert agreed that the bank was

legally obligated to release the Deed of Trust upon receipt of payment (in the same

way that BankPlus released the 22 acres of property when Calvert tendered

payment to BankPlus). See Miss. Code Ann.§ 89-5-21. His decision to instruct

People’s Bank to refuse payment for release of the Deed of Trust was clearly against

the best interests of Livingston, Chestnut, and Sharpe. As a result, the negotiations

with Crosstown Developers, LLC fell through.




                                        – 23 –
   C. Billing for Time Spent Acting Contrary to Client Interests

      Cascade operated under two clear conflicts of interest that jeopardized its

ability to act in the best interests of Landrum, Sharpe, and Livingston. Cascade’s

interests as fiduciary advisor and lender were diametrically opposed. Calvert also

took sides in the internal Livingston dispute between Sharpe and Landrum – his

two clients – by continuing to separately advise the Landrums long after he knew

that Sharpe and Landrum did not see eye-to-eye on the development project.

Regardless of the work he actually did – be it consulting with Sharpe, Bollenbacher,

and Landrum; consulting with just David and Jill Landrum after Sharpe said he

wanted nothing more to do with Calvert; or seeking to collect on the collateralized

debt he held as lender – he billed Livingston for his time as though he was

operating under the consulting services agreement. Billing his clients for time

spent working against their best interests is a clear breach of the fiduciary duty of

loyalty.

   III.    REGARDLESS OF WHETHER CALVERT AND CASCADE MAINTAINED CORPORATE
           FORMALITIES, THE SAME RESULT OBTAINS

      Livingston, Chestnut, and Sharpe argue that Cascade and Calvert are alter

egos of each other – one and the same. The Mississippi Supreme Court defines alter

ego as “‘[a] corporation used by an individual in conducting personal business, the

result being that a court may impose liability on the individual by piercing the

corporate veil when fraud has been perpetrated on someone dealing with the

corporation.’” Tanfield Eng’g Sys., Inc. v. Thornton, 97 So. 3d 694, 702 (Miss. 2012)

(quoting Black’s Law Dictionary 86 (8th ed. 2007)). However, “Mississippi courts


                                        – 24 –
have not clearly articulated a standard for determining when an individual is using

a corporation as an alter ego.” Jordan v. Maxfield & Oberton Holdings LLC, 173 F.

Supp. 3d 355, 360 (S.D. Miss. 2016) (citing Buchanan v. Ameristar Casino

Vicksburg, Inc., 957 So. 2d 969, 977 (Miss. 2007)). “As the Thornton case suggests,

the issue is often discussed in conjunction with piercing the corporate veil, which

has a different application and analysis – even if the two theories ultimately ‘are

interchangeable in result.’” Id. (citing Jackson & Miller, 3 Encyclopedia of

Mississippi Law § 22:37 (2001)).

      In the instant case, it does not matter whether Cascade is Mark Calvert’s

alter ego. Cascade and Calvert maintain that Cascade provided consulting services,

and Cascade acted as lender; Calvert, individually, did neither. The record is not so

clear, but given the equitable nature of the relief the Court finds warranted in this

case, see infra § V, there are no monetary damages to collect from Calvert,

individually. Moreover, to the extent that Cascade provided CTP services through

Calvert, Cascade was charged with the same fiduciary duties, and Cascade

breached its duty of loyalty to Livingston, Chestnut, and Sharpe. Mississippi law is

also clear that corporate separateness should not be upheld where doing so would

“subvert the ends of justice.” Id. at 361; Canadian Nat. Ry. Co. v. Waltman, 94 So.

3d 1111, 1116 (Miss. 2012). If Cascade and Calvert instead took the position that

one acted as advisor and the other as lender, Mississippi law dictates that this

supposed distinction should not work to undermine equity.




                                        – 25 –
   IV.      THE STATUTE OF LIMITATIONS DOES NOT BAR LIVINGSTON, CHESTNUT, AND
            SHARPE’S COUNTERCLAIM AND THIRD-PARTY-CLAIM

         Cascade re-urges that any claim made by Livingston, Chestnut, and Sharpe

stemming from the purchase of the BankPlus note and the formation of the Note is

barred by the statute of limitations. Section 15-1-49 of the Mississippi Code –

Mississippi’s catch-all three-year statute of limitations – applies to the counterclaim

for breach of fiduciary duty against Cascade. Commercial Bank v. Smith Shellnut

Wilson LLC, 270 So. 3d 136, 146 (Miss. Ct. App. 2018). The limitation period begins

to run from the moment the claim accrues – upon the conclusion of tortious conduct.

         If the purchase of the BankPlus note and the formation of the Note were the

only actions in breach of Cascade’s fiduciary duty, the claims would indeed be time-

barred. The Note was executed on April 18, 2014, but this lawsuit was not filed

until December 1, 2017, and Livingston, Chestnut, and Sharpe did not file their

Counterclaims until January 19, 2018. The three-year period would have run on

April 19, 2017.

         However, the Court has not found April 18, 2014 to be the date of the last

tortious conduct in this case. Indeed, the Court has determined that Calvert

repeatedly breached his fiduciary duty of loyalty to Livingston, Chestnut, and

Sharpe; the formation of the Note was just the first noted instance. “[W]here a tort

involves a continuing or repeated injury, the cause of action accrues at, and

limitations begin to run from, the date of the last injury, or when the tortious acts

cease.” Stevens v. Lake, 615 So. 2d 1177, 1183 (Miss. 1993) (alteration in original)

(quoting C.J.S., Limitations of Actions § 177 at 230-31 (1987)); see also Thomas v.


                                         – 26 –
Cook, 170 So. 3d 1254, 1261 (Miss. Ct. App. 2015) (“As the supreme court said in

Stevens, ‘[a] continuing tort sufficient to toll a statute of limitations is occasioned by

continual unlawful acts, not by continual ill effects from an original violation.’”).

Thus, where a tortious violation occurs outside the limitations period but is closely

related to violations occurring within the limitations period, recovery is permitted

on the theory that all violations are part of one continuing act. Stevens, 615 So. 2d

at 1183 (citing Hendrix v. City of Yazoo City, Miss., 911 F.2d 1102, 1103 (5th Cir.

1990)).

        The breaches of fiduciary duty may have originated from the formation of the

Note (i.e., they might not have occurred but for the formation of the Note), but they

are subsequent independent breaches of a continuing duty, not merely additional

harm caused by the formation of the Note. Accordingly, Livingston, Chestnut, and

Sharpe’s counterclaims are not time-barred.

   V.      THE REMEDY

        Livingston, Chestnut, and Sharpe ask the Court to (1) deem the Note and

Agreement (as modified by the First Amendment) legally void and (2) assess

punitive damages against Cascade for its conduct. “[I]t is axiomatic that a court

should determine the adequacy of a remedy in law before resorting to equitable

relief.” Franklin v. Gwinnet Cty. Pub. Sch., 503 U.S. 60, 75-76 (1992). Thus, “the

proper inquiry would be whether monetary damages provide[] an adequate remedy,

and if not, whether equitable relief would be appropriate.” Id. at 76.




                                          – 27 –
      The Court has already held that Livingston, Chestnut, Sharpe, and Landrum

are liable for breaching the Note and the Agreement, and that the Note and

Agreement are enforceable against those parties. (See Mem. Op. & Order 39, ECF

No. 111; Order 4, ECF No. 112.) Although Cascade repeatedly breached its

fiduciary duty of loyalty towards Livingston, Chestnut, and Sharpe, these parties

derived some benefit, however temporary, from Calvert’s initial purchase of the

BankPlus note. It would be unfair, therefore, to place Livingston, Chestnut, and

Sharpe in a better position than they would have been had Cascade not breached its

fiduciary duty. The Court finds that these circumstances make nigh impossible the

task of determining a sum of monetary damages that would rectify the harm caused

by Cascade’s breach of fiduciary duty. It is also for this reason that punitive

damages are inappropriate.

      Accordingly, the Court turns to equity. Equitable relief is available to

remedy a breach of fiduciary duty. See Tyson v. Moore, 613 So. 2d 817, 823-24

(Miss. 1992) (“Any transaction in which an attorney may have taken undue

advantage of the client is voidable.”); Victory Lane Prods., LLC v. Paul, Hastings,

Janofsky & Walker, LLP, 409 F. Supp. 2d 773, 781 (S.D. Miss. 2006) (“Under the

holdings in Tyson, if Victory Lane prevails on its breach of fiduciary duty claim

against Defendants, it will be entitled to void its contract with Paul Hastings and

seek return of the $60,000.00 in legal fees paid to Paul Hastings.”). In the Court’s

opinion, Cascade’s most egregious breaches of fiduciary duty involved the

collateralization of its unsecured debt to the detriment of its clients. Certain other



                                        – 28 –
breaches of fiduciary duty were only possible because of this collateralization.

Accordingly, undoing the initial offense is the fairest and most efficient remedy.

      Equity here would place the counterclaiming parties in the same position

they would have occupied but for the breached fiduciary duties. After all, Cascade

did pay for the overdue loan. Thus, for their default on the Note and the

Agreement, Livingston, Chestnut, and Sharpe will be jointly and severally liable for

$424,329.55 – the original payoff balance on the BankPlus note as of April 18,

2014.14 Furthermore, the Deed of Trust for the 22 acres of land previously

encumbered by the BankPlus note – and now encumbered by the Note and

Agreement – secures only the $424,329.55 owed by Livingston, Chestnut, and

Sharpe. No additional sum encumbers those 22 acres of land by virtue of the Note

and Agreement. The due date of the $424,329.55 owed by Livingston, Chestnut,

and Sharpe on the Note and Agreement shall be the date of final judgment in this

case. Interest will accrue from the date of judgment at the rate of 6.5% per annum,

the pre-default interest rate in the BankPlus note.

      IT IS THEREFORE ORDERED AND ADJUDGED that Cascade Capital

Group, LLC breached its fiduciary duty to Livingston Holdings, LLC, Chestnut

Developers, LLC, and Michael L. Sharpe. In equity, Livingston, Chestnut, and

Sharpe’s liability to Cascade for default on the Promissory Note (Ex. D-3) and the


14This does not affect David Landrum’s liability in full on the Note and Agreement,
which was already established by the [112] Order Granting Judgment on the
Pleadings as to David Landrum. (See Rule 54(b) Judgment, ECF No. 150.)
Furthermore, the Court expresses no opinion regarding the merits of Cascade’s
claimed professional fees or other loans. Whether they are owed or independently
recoverable is not before the Court.

                                        – 29 –
Forbearance Agreement (Ex. D-4), as amended by the First Amendment to the

Forbearance Agreement (Ex. D-5), is reduced to $424,329.55. This sum is due on

the date that Judgment in this matter is final. Interest will accrue from that date

forward at a rate of 6.5% per annum until paid.

      IT IS FURTHER ORDERED AND ADJUDGED that the Deed of Trust for

the 22 acres of land previously encumbered by the BankPlus note – and now

encumbered by the Note and Agreement – secures only the $424,329.55 owed by

Livingston, Chestnut, and Sharpe. No additional sum encumbers those 22 acres of

land by virtue of the Note and Agreement.

      IT IS FURTHER ORDERED AND ADJUDGED that the third-party

claims asserted against Mark Calvert for breach of fiduciary duty by Livingston,

Chestnut, and Michael Sharpe are DISMISSED with prejudice.

      SO ORDERED AND ADJUDGED this the 6th day of March, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                       – 30 –
